Valentine, J.:
I concur with the Chief Justice in the first and second propositions stated in the syllabus of this case. I have no doubt concerning the uncónstitutionality of §25 of the corporation law of 1868. (Comp. Laws of 1879, p. 220.) For while said section, so far as it applies to this case, is in form a general law, yet it is in fact nothing but an *463omnibus special act, attempting to confer corporate powers. With reference to the third proposition of the syllabus, I have such grave doubts that I do not wish to express any opinion.
Brewer, J.:
It seems to me that the grave question in this case is as to the unconstitutionality of said § 25. It certainly is in form a general law. It purports to apply not to a single corporation, but to all corporations of a particular class. A law concerning cities of the first class applies at present to only a single corporation, but as it applies to all corporations of that class it is unquestionably a general law. This section not only purports to apply to all corporations of a particular class, but does in fact apply to many corporations. It grants to all such corporations the same power — that of self-perpetuation; and while the wisdom of such legislation may be doubted, yet I am not clear that it is beyond the legislative power. But my associates are clear that the section, so- far as this case at least is concerned, is unconstitutional, and that therefore all charter privileges of the defendant have ceased.
It seems to me to follow from this that the plaintiff is entitled to judgment; for I agree with the Chief Justice, that the bridge is a permanent structure on the public highway, and under the authorities, when the franchise to take tolls ceases, the right of the public to use the bridge free from any burden of tolls attaches, without any right on the part of the builders to remove the structure and destroy the highway. The right to take tolls for a specified number of years was the consideration granted by the public to the defendants for the privilege of placing this improvement on the highway, and the former owners have now no more right to remove the bridge than the owners of a turnpike to tear it up after the franchise to take tolls has ceased.